The Court having reviewed the sentencing transcript and the arguments of counsel, and the Court being of the view that the sentencing judge mistakenly construed N.J.S.A. 2C:43-6(c) to require the imposition of a parole ineligibility term that was one-half of the total sentence imposed on defendant;
It is ORDERED that the petition for certification is granted, and the matter is summarily remanded for resentencing, at which time the sentencing judge shall fix an appropriate minimum parole ineligibility term that pursuant to the statute, is “at, or between, one-third and one-half of the [nine-year] sentence imposed by the court.”
Jurisdiction is not retained.